Exhibit 10.1

WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY

2012 EQUITY INCENTIVE PLAN

 

1. PURPOSE OF PLAN

The purpose of the Willis Group Holdings Public Limited Company 2012 Equity
Incentive Plan is:

(a) to promote the long term financial interests and growth of the Willis Group
and certain Designated Associate Companies (as defined below) by attracting and
retaining personnel with the training, experience and ability to enable them to
make a substantial contribution to the success of the Company’s business;

(b) to motivate management personnel by means of growth-related incentives to
achieve long range goals; and

(c) to further align the interests of participants with those of the
shareholders of the Company through opportunities for increased share or
share-based ownership.

 

2. DEFINITIONS

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

(a) “Act” means the Companies Act 1963 of Ireland.

(b) “Award” means an award of an Option, SAR, Restricted Share, Restricted Share
Unit, Performance-Based Award or any other right or benefit, including any other
Share-Based Award under Section 7(e), granted to a Participant pursuant to the
Plan.

(c) “Award Agreement” means an agreement between the Company and a Participant
or other document that sets forth the terms, conditions and limitations
applicable to an Award, including through electronic medium.

(d) “Board” means the Board of Directors of the Company.

(e) “Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group of Persons of the
Ordinary Shares representing more than 50% of the aggregate voting power
represented by the issued and outstanding Ordinary Shares; or (b) occupation of
a majority of the Board (other than vacant seats) by Persons who were neither
(i) nominated by the Board nor (ii) appointed by Directors so nominated. For the
avoidance of doubt, a transaction shall not constitute a Change of Control
(i) if effected for the purpose of changing the place of incorporation or form
of organization of the ultimate parent entity of the Willis Group (including
where the Company is succeeded by an issuer incorporated under the laws of
another state, country or foreign government for such purpose and whether or not
the Company remains in existence following such transaction) and (ii) where all
or substantially all of the Person(s) who are the beneficial owners of the
outstanding voting securities of the Company immediately prior to such
transaction will beneficially own, directly or indirectly, all or substantially
all of the combined voting power of the outstanding voting securities entitled
to vote generally in the election of directors of the ultimate parent entity
resulting from such transaction in substantially the same proportions as their
ownership, immediately prior to such transaction, of such outstanding securities
of the Company; or (c) a sale or other disposition of all or substantially all
of the Company’s assets in any single transaction or series of related
transactions. The Board, in its sole discretion, may make appropriate and
equitable adjustments to the Ordinary Shares underlying an Award to take into
account a transaction constituting a Change of Control, including substituting
or providing for the issuance of ordinary shares, common stock or other capital
shares of the acquiring entity or resulting ultimate parent entity in lieu of
Ordinary Shares.

 

1



--------------------------------------------------------------------------------

(f) “Code” means the Internal Revenue Code of 1986 of the United States of
America, as amended from time to time.

(g) “Committee” means the Compensation Committee of the Board (or, if no such
committee is appointed, the Board, provided that a majority of the Board members
are “independent directors” for the purpose of the rules and regulations of the
New York Stock Exchange, or such other securities exchange on which the Ordinary
Shares are then listed or traded).

(h) “Company” means Willis Group Holding Public Limited Company, a company
incorporated in Ireland under registered number 475616, or any successor
thereto.

(i) “Consultant” means any consultant or adviser if: (i) the consultant or
adviser renders bona fide services to the Company or any Subsidiary or
Designated Associate Company; (ii) the services rendered by the consultant or
adviser are not in connection with the offer or sale of securities in a
capital-raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities; and (c) the consultant or
adviser is a natural person.

(j) “Covered Employee” means an Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

(k) “Designated Associate Company” means any company in which a member of the
Willis Group owns twenty percent or more of the voting share interest but less
than fifty percent of the voting share interest and that has been designated by
the Committee as being eligible for participation in the Plan.

(l) “Director” means any member of the Board.

(m) “Dividend Equivalent Right” means a right granted pursuant to Section 7(f)
to receive, in such form and on such terms as the Committee may determine, the
equivalent value of a dividend or distribution paid by the Company on one of its
Shares (in cash or in Shares) in accordance with its Articles of Association
that would be payable on the number of Shares subject to a Full-Value Award.

(n) “Eligible Individual” means any person who is an Employee, Consultant or a
Director, as determined by the Committee.

(o) “Employee” means a person, including Directors and officers, in the
employment of any member of the Willis Group or a Designated Associate Company,
who is treated as an employee in the personnel records of a member of the Willis
Group or a Designated Associate Company for the relevant period, but shall
exclude individuals who are classified by a member of the Willis Group or a
Designated Associate Company as leased from or otherwise employed by a third
party or independent contractors, even if any such classification is changed
retroactively as a result of an audit, litigation or otherwise. Neither services
as a Director nor payment of a director’s fee by the Company or a Subsidiary
shall be sufficient to constitute “employment” by the Company or any Subsidiary.

(p) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

(q) “Exercise Price” means the price of a Share, as fixed by the Committee,
which may be purchased under an Option or other Share-Based Award, if
applicable, or with respect to which the amount of any payment pursuant to a SAR
or other Share-Based Award, if applicable, is determined.

 

2



--------------------------------------------------------------------------------

(r) “Fair Market Value” means the per Share closing price of the Shares as
reported on the New York Stock Exchange on that date (or if there were no
reported prices on such date, on the last preceding date on which the prices
were reported) or, if the Company is not then listed on the New York Stock
Exchange, on such other principal securities exchange on which the Shares are
traded, and if the Company is not listed on the New York Stock Exchange or any
other securities exchange, the Fair Market Value of Shares shall be determined
by the Committee in its sole discretion using appropriate criteria which, with
respect to Awards to U.S. Taxpayers, shall be determined pursuant to a
reasonable valuation method in accordance with Section 409A of the Code. Fair
Market Value with respect to any property other than Shares, means the market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee.

(s) “Full-Value Award” means an Award of Restricted Shares, Restricted Share
Units, Performance-Based Awards or Share-Based Awards, provided that the
purchase price (if any) to purchase the Shares underlying the Full-Value Award
is less than Fair Market Value of the Shares, as determined as of the date of
grant.

(t) “Incentive Stock Option” or “ISO” means an Option that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.

(u) “Non-Employee Director” means a Director of the Company who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b)(3) under the Exchange Act,
or any successor rule.

(v) “Option” means a share option to purchase a specified number of Ordinary
Shares at a specified Exercise Price during specified time periods, granted
under Section 7(a) of the Plan.

(w) “Ordinary Shares” or “Shares” means the ordinary shares of the Company,
Nominal Value.

(x) “Nominal Value” means $0.000115, per Share.

(y) “Parent” means “parent corporation” of the Company as defined in
Section 424(e) and (f) of the Code, or any successor provision, and any
applicable regulation promulgated thereunder.

(z) “Participant” means an Eligible Individual of any member of Willis Group or
a Designated Associate Company, to whom one or more Awards have been granted,
and such Awards have not all expired or been forfeited or terminated under the
Plan.

(aa) “Performance-Based Award” means an Award granted pursuant to Sections
7(d)(i) and 8.

(bb) “Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for the relevant Performance Period, including but not limited to:
net revenue; revenue growth or product revenue growth; operating income (before
or after taxes); pre- or after-tax income (before or after allocation of
corporate overhead and bonus); earnings per share; net income (before or after
taxes); return on equity; total shareholder return; return on assets or net
assets; appreciation in and/or maintenance of the price of the Shares or any
other publicly-traded securities of the Company; market share; gross profits;
earnings (including net earnings, earnings before taxes, earnings before
interest and taxes or earnings before interest, taxes, depreciation and
amortization); reductions in costs; cash flow or cash flow per Share (before or
after dividends); return on capital (including return on total capital or return
on invested capital); cash flow return on investment; improvement in or
attainment of expense levels or working capital levels; adjusted operating
margins, adjusted earnings per share, gross margins or cash margin; year-end
cash; debt reductions; shareholder equity; regulatory achievements; and
implementation, completion or attainment of measurable objectives with respect
to research, development, products or projects, production volume levels,
acquisitions and divestitures and recruiting and maintaining personnel.

 

3



--------------------------------------------------------------------------------

(cc) “Performance Goals” means, for a Performance Period, the goals established
in writing by the Committee for the Performance Period based upon the
Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance, the performance of a Subsidiary or Designated
Associate Company, the performance of a division or a business unit of the
Company or a Subsidiary or Designated Associate Company, the relative
performance of other companies or upon comparisons of any of the indicators of
performance relative to other companies, or the performance of a Participant.
The Committee, in its discretion, may, to the extent consistent with, and within
the time prescribed by, Section 162(m) of the Code, appropriately adjust or
modify the calculation of Performance Goals for such Performance Period in order
to prevent the dilution or enlargement of the rights of Participants (a) in the
event of, or in anticipation of, any unusual or extraordinary corporate item,
transaction, event, or development, or (b) in recognition of, or in anticipation
of, any other unusual or nonrecurring events affecting the Company, or the
financial statements of the Company, or in response to, or in anticipation of,
changes in applicable laws, regulations, or accounting principles.

(dd) “Performance Period” means one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select but not less than
one (1) year in duration, over which the attainment of one or more Performance
Goals will be measured for the purpose of determining a Participant’s right to,
and the payment of, a Performance-Based Award.

(ee) “Permanent Disability” means that the Participant would qualify to receive
long-term disability payments under the long-term disability policy, as it may
be amended from time to time, of the Company or the Subsidiary or Designated
Associate Company to which the Participant provides services regardless of
whether the Participant is covered by such policy. If the Company or the
Subsidiary or Designated Associate Company to which the Participant provides
service does not have a long-term disability policy or plan in place, “Permanent
Disability” means that a Participant is unable to carry out the responsibilities
and functions of the position held by the Participant by reason of any medically
determined physical or mental impairment, as determined by a physician
acceptable to the Committee, for a period of not less than 180 consecutive
business days out of 270 business days. A Participant shall not be considered to
have incurred a Permanent Disability unless he or she furnishes proof of such
impairment sufficient to satisfy the Committee in its discretion. Anything to
the contrary in the foregoing notwithstanding, for purposes of Incentive Stock
Options, “Permanent Disability” shall mean a total and permanent disability as
defined in Section 22(e)(3) of the Code.

(ff) “Person” means “person” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act.

(gg) “Plan” means this Willis Group Holdings Public Limited Company 2012 Equity
Incentive Plan, as amended from time to time.

(hh) “Qualified Performance-Based Compensation” means any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code.

(ii) “Restricted Shares” means Shares awarded to a Participant pursuant to
Section 7(b) of the Plan that are subject to certain restrictions and to risk of
forfeiture.

(jj) “Restricted Share Unit” means a right granted pursuant to Section 7(d) of
the Plan that entitles a Participant to receive cash or Shares upon the
satisfaction of certain time-based and/or performance- based criteria.

(kk) “Securities Act” means the U.S. Securities Act of 1933, as amended.

(ll) “Share-Based Award” means an Award granted under Section 7(e) of the Plan.

(mm) “Share Appreciation Right” or “SAR” means a right granted pursuant to
Section 7(c) of the Plan to receive a payment in cash or Shares equal to the
excess of the Fair Market Value of a specified number of Shares on the date the
SAR is exercised over the Exercise Price on the date the SAR was granted as set
forth in the applicable Award Agreement.

 

4



--------------------------------------------------------------------------------

(nn) “Share Award Committee” or “SAC” means the authorized delegate of the
Committee under the Company’s Policy Regarding Share-Based Compensation Awards
or such successor policy as may be adopted from time to time.

(oo) “Subsidiary” means, with respect to the Company, any subsidiary of the
Company within the meaning of Section 155 of the Act. For purposes of granting
an “Incentive Stock Option,” Subsidiary means any “subsidiary corporation” of
the Company as defined in Section 424(f) of the Code and any regulations
promulgated thereunder. For purposes of granting non-qualified share Options,
SARs or other “stock rights,” within the meaning of Section 409A of the Code, to
a U.S. Taxpayer, an entity may not be considered a Subsidiary if the Ordinary
Shares will not be treated as “service recipient stock” of such entity under
Section 409A of the Code.

(pp) “Substitute Award” means an Award or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, in each case by a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines.

(qq) “Tax-Related Items” means federal, state, and local taxes and taxes imposed
by jurisdictions outside of Ireland and the United States (including but not
limited to, income tax, social insurance contributions, payment on account,
employment tax obligations, stamp taxes, and any other taxes that may be due)
required by law to be withheld and any employer tax liability shifted to a
Participant.

(rr) “Termination of Service” means, for purposes of the Plan and with respect
to a Participant, that the Participant has for any reason ceased to provide
services as an Employee, officer or Director to the Willis Group or a Designated
Associate Company. The Committee will have sole discretion to determine whether
and for what reason a Participant has ceased to provide services and the
effective date on which the Participant ceased to provide services (the
“Termination Date”), subject to compliance with Section 409A of the Code.

(ss) “U.S. Taxpayer” means an Eligible Individual who is, or may be, subject to
taxation under the laws of the United States or a political subdivision thereof.

(tt) “Willis Group” means the Company and its Subsidiaries.

 

3. ADMINISTRATION OF PLAN

(a) Committee. Unless otherwise determined by the Board, the Plan shall be
administered by the Committee which shall consist solely of two or more members
of the Board each of whom is an “independent director” under the New York Stock
Exchange rules (or other principal securities market on which Shares are
traded); provided that the term “Committee” means (i) the Board acting at any
time in lieu of the Committee; (ii) with respect to any decision involving an
Award intended to satisfy the requirements of Section 162(m) of the Code, a
committee consisting solely of two or more Directors of the Company who each are
an “outside director” within the meaning of Section 162(m) of the Code, and
(iii) with respect to any decision relating to a Director or officer of the
Company subject to Section 16 of the Exchange Act, a committee consisting solely
of two or more Non-Employee Directors as defined under Rule 16b-3 under the
Exchange Act and provided further that, any action taken by the Committee shall
be valid and effective, whether or not members of the Committee at the time of
such action are later determined not to have satisfied the requirements for
membership set forth in this Section 3(a) or otherwise provided in any charter
of the Committee.

 

5



--------------------------------------------------------------------------------

(b) Authority of Committee. The Plan shall be administered by the Committee. The
Committee may adopt its own rules of procedure, and the action of the Committee,
taken at a meeting or taken without a meeting by a unanimous signed writing,
shall constitute action by the Committee. Subject to any specific designation in
the Plan, the Committee has the exclusive power, authority and discretion to:

 

  i. Designate Participants to receive Awards;

 

  ii. Determine the type or types of Awards to be granted to each Participant;

 

  iii. Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

iv. Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the Exercise Price, or purchase price, any
restrictions or limitations on the Award or the Shares underlying the Award, any
schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, any provisions
related to non-competition, and forfeiture or recapture (“clawback”) of gain on
an Award, based in each case on such considerations as the Committee in its sole
discretion determines; provided, however, that the Committee shall not have the
authority to accelerate the vesting or waive the forfeiture of any
Performance-Based Awards intended to qualify as Qualified Performance
Based-Compensation or if any such acceleration would result in a violation of
Section 409A of the Code;

v. Subject to Section 14 of this Plan, determine whether, to what extent, and
pursuant to what circumstances an Award may be settled in, or the Exercise Price
of an Award may be paid in, cash, Shares, other Awards, or other property, or an
Award may be amended, canceled, forfeited, substituted, exchanged, replaced,
bought out or surrendered;

vi. Prescribe the form of each Award Agreement, which need not be identical for
each Participant;

vii. Decide all other matters that must be determined in connection with an
Award;

viii. Establish, adopt, interpret, or revise any rules and regulations including
adopting sub-plans to the Plan and Award Agreements for the purposes of
complying with securities, exchange control or tax laws outside of the United
States or Ireland, and/or for the purposes of taking advantage of tax favorable
treatment for Awards granted to Participants as it may deem necessary or
advisable to administer the Plan, including the adoption of separate share
schemes under the umbrella of the Plan in order to qualify for special tax or
other treatment anywhere in the world; provided such rules, regulations or
sub-plans, including the interpretation thereof are consistent with the terms
and conditions of the Plan;

ix. Interpret the terms of, and any matter arising pursuant to, the Plan, any
sub-plan or Award Agreement; and

x. Make all other decisions and determinations that may be required pursuant to
the Plan, or any sub-plan or Award Agreement as the Committee deems necessary or
advisable to administer the Plan, any sub-plan or Award Agreement.

(c) Decisions Binding. The Committee’s interpretation of the Plan, any sub-plan,
or any Awards granted pursuant to the Plan, any sub-plan and any Award Agreement
and all decisions and determinations by the Committee with respect to the Plan,
any sub-plan and any Award Agreement are final, binding, and conclusive on all
parties.

(d) Delegation of Authority. To the extent permitted by applicable Irish or
United States law and subject to Section 14 of this Plan, the Committee may from
time to time delegate to the Share Award Committee, the Chief Executive Officer
and/or one or more senior officers of the Company the authority to grant, amend,
substitute, exchange, replace, buyout, surrender, forfeit or cancel Awards to
Participants; provided that the Committee shall have the sole authority with
respect to Awards granted to or held by (a) Participants who are subject to
Section 16 of the Exchange Act, (b) Covered Employees, or (c) officers of the
Company to whom authority to grant or amend Awards has been delegated hereunder.
For the avoidance of doubt, provided it meets the limitation in the preceding
sentence, this delegation shall include the right to grant, amend, exchange,
replace, buyout, surrender, forfeit or

 

6



--------------------------------------------------------------------------------

cancel Awards as necessary to accommodate changes in the laws or regulations,
including in jurisdictions outside the United States and Ireland. Any delegation
hereunder shall be subject to the restrictions and limits that the Committee
specifies at the time of such delegation, and the Committee may at any time
rescind the authority so delegated or appoint a new delegate, or at all times,
the delegate appointed under this Section 3(d) shall serve in such capacity at
the pleasure of the Committee.

(e) No Liability to Participants. The Committee may employ attorneys,
consultants, accountants, appraisers, brokers or other persons and the
Committee, the Willis Group, and the officers and Directors of the Willis Group
shall be entitled to rely upon the advice, opinions or valuations of any such
persons. No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan, any
sub-plan or the Awards, and all members of the Committee or any delegate of the
Committee appointed under Section 3(d) shall be fully protected by the Company
with respect to any such action, determination or interpretation, and subject to
applicable Irish law. Notwithstanding anything to the contrary contained in the
Plan, any sub-plan or any Award Agreement, subject to applicable Irish law,
neither the Willis Group, any Designated Associate Company or any of their
respective Employees, Directors, officers, agents or representatives nor any
member of the Committee or the Share Award Committee shall have liability to a
Participant or otherwise, including, without limitation, with respect to the
failure of the Plan, any sub-plan, any Award or Award Agreement to comply with
Section 409A of the Code.

 

4. ELIGIBILITY AND PARTICIPATION

(a) Eligibility. Subject to the provisions of the Plan, each Eligible Individual
shall be eligible to be granted one or more Awards pursuant to the Plan in such
form and having such terms, conditions and limitations as the Committee may
determine; provided, however, that Eligible Individuals employed by a Designated
Associate Company shall not be eligible to be granted an Option, SAR or other
“stock right,” within the meaning of Section 409A of the Code, unless the
Eligible Individual is not a U.S. Taxpayer or if the Committee determines that
the stock right is exempt from, or may be granted in compliance with,
Section 409A of the Code.

(b) Participation. Subject to the provisions of the Plan, the Committee may,
from time to time, select from among all Eligible Individuals, those to whom
Awards shall be granted and shall determine the nature and amount of each Award.
No Eligible Individual shall have any right to be granted an Award pursuant to
the Plan. Awards may be granted singly, in combination or in tandem. The terms,
conditions and limitations of each Award under the Plan shall be set forth in an
Award Agreement, in a form approved by the Committee or an authorized delegatee
under Section 3(d), as applicable, consistent, however, with the terms of the
Plan and any sub-plan.

 

5. SHARE LIMITATIONS

(a) Number of Shares. Subject to Section 12, the aggregate number of Shares
which are authorized for grants and may be issued or transferred pursuant to
Awards under the Plan (including upon the exercise of an Incentive Stock Option)
will be 13,000,000 Shares plus any Shares authorized for grants or subject to
Awards under the Willis Group Holdings 2008 Share Purchase and Option Plan, as
amended and restated on December 30, 2009 by Willis Group Holdings Limited and
as amended and restated and assumed by Willis Group Holdings Public Limited
Company on December 31, 2009 (the “Prior Plan”) that are not issued or delivered
to a Participant for any reason, including, without limitation Shares subject to
an Award that terminates, expires, lapses for any reason, or is settled in cash,
provided, however, that the maximum aggregate number of Shares that may be
issued pursuant to the exercise of Incentive Stock Options shall in no event
exceed 5,000,000 Shares. Any Shares that are subject to Awards of Options or
SARs or other Award that is not a Full-Value Award shall be counted against this
limit as one (1) Share for every one (1) Share granted or subject to grant for
any such Award. Any Shares that are subject to a Full-Value Award (other than
Options or SARs) shall be counted against this limit as 3.28 Shares for every
one (1) Share granted or subject to grant for any such Award.

 

7



--------------------------------------------------------------------------------

To the extent that an Award terminates, expires, lapses for any reason, or is
settled in cash, any Shares subject to the Award shall again be available for
the grant of an Award pursuant to the Plan. Any Shares that become available for
the grant of Awards pursuant to this Section 5(a) shall be added back as one
(1) Share if such Shares were subject to Options or SARs granted under the Plan
and as 3.28 Shares if such Shares were subject to Full-Value Awards granted
under the Plan. Notwithstanding anything to the contrary contained herein, the
following Shares shall not be added to the Shares authorized for grant under
this Section 5(a): (i) Shares not issued or delivered as a result of the net
settlement of an outstanding Option or SAR; (ii) Shares tendered by the
Participant or withheld by the Company in payment of the Exercise Price of a
Option or a SAR; (iii) Shares tendered by the Participant or withheld by the
Company to satisfy any Tax-Related Items withholding obligation with respect to
an Award; and (iv) Shares repurchased by the Company on the open market with the
proceeds of the Exercise Price from the Options. The payment of Dividend
Equivalent Rights in cash in conjunction with any outstanding Full-Value Awards
shall not be counted against the Shares available for issuance under the Plan.
Notwithstanding the provisions of this Section 5, no Shares may again be
optioned, granted or awarded if such action would cause an Incentive Stock
Option to fail to qualify as an incentive stock option under Section 422 of the
Code.

To the extent permitted by applicable securities law or any securities exchange
rule on which the Ordinary Share are then listed or traded, Substitute Awards
issued in assumption of, or in substitution for, any outstanding awards of any
entity acquired in any form of combination by the Company or any Subsidiary
shall not be counted against Shares available for grant pursuant to the Plan.
Additionally, to the extent permitted by applicable securities law or any
securities exchange rule on which the Ordinary Share are then listed or traded,
in the event that a company acquired by (or combined with) the Company or any
Subsidiary has shares available under a pre-existing plan approved by
stockholders and not adopted in contemplation of such acquisition or
combination, the Shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of ordinary
shares of the entities party to such acquisition or combination) may, at the
discretion of the Committee, be used for Substitute Awards under the Plan in
lieu of awards under the applicable pre-existing plan of the other company and
shall not reduce the Shares authorized for grant under the Plan; provided that
Substitute Awards using such available shares shall not be made after the date
awards or grants could have been made under the terms of the pre-existing plan,
absent the acquisition or combination, and shall only be made to individuals who
were not Employees or Directors of the Company or any Subsidiary prior to such
acquisition or combination.

(b) Shares Distributed. Any Shares distributed pursuant to an Award may consist
in whole or in part, of authorized and unissued Shares, or treasury Shares.

(c) Limitation on Number of Shares Subject to Qualified Performance-Based
Awards. Notwithstanding any provision in the Plan to the contrary, and subject
to Section 8, where it is intended to comply with Section 162(m) of the Code,
the maximum number of Shares with respect to one or more Awards that may be
granted to any one Participant during any calendar year shall be 2,000,000
Shares with respect to Awards other than Full Value Awards (e.g., Options and
SARs) or 609,756 Full Value Awards (e.g., Restricted Shares and Restricted Share
Units) and the maximum amount that may be paid in cash during any calendar year
with respect to any Award (including, without limitation, any Performance Award)
shall be $5,000,000. To the extent required by Section 162(m) of the Code or the
Department of Treasury regulations thereunder, in applying the foregoing
limitations with respect to a Participant, if any Option or SAR is canceled, the
canceled Option or SAR shall continue to count against the maximum number of
Shares with respect to which Options and SARs may be granted to the Participant.
For this purpose, the repricing of an Option (or in the case of a SAR, the
reduction of the base amount on which the share appreciation is calculated in
order to reflect a reduction in the Fair Market Value of the Ordinary Shares)
shall be treated as the cancellation of the existing Option or SAR and the grant
of a new Option or SAR.

 

6. TERMS AND CONDITIONS APPLICABLE TO AWARDS

(a) Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in
the discretion of the Committee, be granted either alone, in addition to, or in
tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.

 

8



--------------------------------------------------------------------------------

(b) Award Agreement. Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.

(c) No Right to Employment or Services. Nothing contained herein shall affect
the right of Willis Group or, if applicable, a Designated Associate Company to
terminate any Participant’s employment or service at any time or for any reason.
The rights and obligations of any individual under the terms of his or her
office or employment or service with any member of the Willis Group or, if
applicable, a Designated Associate Company shall not be affected by his or her
participation in the Plan or any right which he or she may have to participate
in it, and an individual who participates in the Plan shall waive any and all
rights to compensation or damages in consequence of the his or her Termination
of Service for any reason whatsoever insofar as those rights arise or may arise
from his or her ceasing to have rights under or be entitled to any Award as a
result of such termination.

(d) Deferral of Awards. Subject to complying with Section 409A of the Code in
the case of Awards granted to a U.S. Taxpayer, the deferral of the settlement of
an Award may be provided for, at the sole discretion of the Committee, in the
Award Agreements.

(e) Limits on Transfer. No Award, right or benefit under the Plan may be
transferred by a Participant other than by will or the laws of intestacy, and
all Awards, rights and benefits under the Plan may be exercised during the
Participant’s lifetime only by the Participant. No such benefit shall, prior to
receipt thereof by the Participant, be in any manner liable for or subject to
the debts, contracts, liabilities, engagements, or torts of the Participant.

(f) No Shareholder Rights. Except as set forth in Section 7(b) or otherwise
determined by the Committee, Participants shall not be, and shall not have any
of the rights or privileges of, Company shareholders in respect of any Shares
purchasable or issuable in connection with any Award unless and such Shares have
been issued by the Company to such Participants.

(g) Relationship to Other Benefits. Absent express provisions to the contrary,
any Award under the Plan shall not be deemed compensation for purposes of
computing benefits or contributions under any retirement plan of any member of
Willis Group or Designated Associate Company and shall not affect any benefits
under any other benefit plan of any kind now or subsequently in effect under
which the availability or amount of benefits is related to level of
compensation. The Plan is not a “Pension Plan” or “Welfare Plan” under the
Employee Retirement Income Security Act of 1974 of the United States, as
amended. Further, no payment pursuant to the Plan shall be taken into account in
determining any benefits pursuant to any pension, retirement, savings, profit
sharing, group insurance, termination programs and/or indemnities or severance
payments, welfare or other benefit plan of any member of the Willis Group or any
Designated Associate Company except to the extent otherwise expressly provided
in writing in such other plan or an agreement thereunder.

(h) Unfunded Status of Awards. Unless the Committee determines otherwise, no
benefit or promise under the Plan shall be secured by any specific assets of any
member of Willis Group, nor shall any assets of any member of Willis Group be
designated as attributable or allocated to the satisfaction of the Company’s
obligations under the Plan.

(i) Share Certificates; Book Entry Procedures. Any certificates evidencing
Shares delivered pursuant to the Plan are subject to any restrictions as the
Committee deems necessary or advisable to comply with applicable securities
laws, rules, and regulations of Ireland and the United States and jurisdictions
outside of Ireland and United States, including the rules of any securities
exchange or automated quotation system on which the Shares are listed, quoted,
or traded. The Committee may place legends on any certificate evidencing Shares
to reference

 

9



--------------------------------------------------------------------------------

restrictions applicable to the Shares. Notwithstanding any other provision of
the Plan, unless otherwise determined by the Committee or required by applicable
laws, rules or regulations, the Company shall not deliver to any Participant
certificates evidencing Shares issued in connection with any Award and instead
such Shares shall be recorded in the books of the Company (or, as applicable,
its transfer agent or stock plan administrator).

(j) Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.

(k) Termination of Service. Any Award granted under the Plan shall only be
exercisable or payable while the Participant is an Employee, Consultant or
Director, as applicable; provided, however, that the Committee in its sole and
absolute discretion may provide that any Award may be exercised or paid
subsequent to a Termination of Service, as applicable, or following a Change of
Control, or because of the Participant’s death or Permanent Disability, or
otherwise; provided, however, that any such provision with respect to
Performance-Based Awards shall be subject to the requirements of Section 162(m)
of the Code that apply to Qualified Performance-Based Compensation.

(l) Titles and Headings. The titles and headings of the Sections in the Plan are
for convenience of reference only and, in the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.

(m) Fractional Shares. No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional shares or whether such fractional shares shall be eliminated by
rounding down as appropriate.

(n) Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
under the Exchange Act) that are requirements for the application of such
exemptive rule. The Plan and Awards granted or awarded hereunder shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

(o) Compliance with Government and Other Regulations. The obligation of the
Company to make payment of Awards in Shares or otherwise shall be subject to all
applicable securities and exchange control laws, rules, and regulations of
Ireland and the United States and jurisdictions outside of Ireland and United
States, and to such approvals by government agencies, including government
agencies in jurisdictions outside of Ireland and the United States, in each case
as may be required or as the Company deems necessary or advisable. Without
limiting the foregoing, the Company shall have no obligation to issue or deliver
evidence of title for Shares subject to Awards granted hereunder prior to:
(i) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable, (ii) completion of any registration or
other qualification with respect to the Shares under any applicable securities
and exchange control law in Ireland or the United States or in a jurisdiction
outside of Ireland or the United States or ruling of any governmental body that
the Company determines to be necessary or advisable or at a time when any such
registration or qualification is not current, has been suspended or otherwise
has ceased to be effective, or (iii) confirming, with advice of counsel, that
the issuance or delivery is in compliance with all applicable securities and
exchange control laws, regulations of governmental authorities and, if
applicable, the requirements of any securities exchange on which the Shares are
listed or traded. The Committee may require that a Participant make such
reasonable covenants, agreements, and representations as the Committee, in its
discretion, deems advisable to comply with applicable securities and exchange
control laws, rules, and regulations of Ireland and the United States and
jurisdictions outside of Ireland and United States. The Committee shall have the
right to require any Participant to comply with any timing or other restrictions
with respect to the settlement or exercise of any Award, including a
window-period limitation, as may be imposed in the discretion of the Committee.
The inability or impracticability of the Company to obtain or maintain authority
from any

 

10



--------------------------------------------------------------------------------

regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained. The Company shall be under no obligation to register Shares issued or
paid pursuant to the Plan under the Securities Act. If the Shares paid pursuant
to the Plan may in certain circumstances be exempt from registration pursuant to
the Securities Act, the Company may restrict the transfer of such Shares in such
manner as it deems advisable to ensure the availability of any such exemption.

(p) No Representations or Covenants with Respect to Tax Qualification. Although
the Company may endeavor to (1) qualify an Award for favorable tax treatment
under the laws of Ireland, the United States or jurisdictions outside of the
United States (e.g., Incentive Stock Options under Section 422 of the Code or
tax-favored schemes in Ireland or the United Kingdom) or (2) avoid adverse tax
treatment (e.g., under Section 409A of the Code), the Company makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment, anything to the contrary in the
Plan, including Section 17, notwithstanding, and the Company will have no
liability to a Participant or any other party if a payment under an Award that
is intended to benefit from favorable tax treatment or avoid adverse tax
treatment does not receive favorable tax treatment or is subject to adverse tax
treatment or for any action taken by the Committee with respect to the Award.
The Company shall be unconstrained in its corporate activities without regard to
the potential negative tax impact on holders of Awards under the Plan.

 

7. AWARDS

From time to time, the Committee will determine the forms and amounts of Awards
for Participants. Such Awards may take the following forms in the Committee’s
sole discretion; provided, however, that in no event shall the Exercise Price or
purchase price of any Shares to be acquired pursuant to an Award be less than
the Nominal Value of the Shares.

(a) Share Options. The Committee is authorized to grant Options to Eligible
Individuals on the following terms and conditions and such additional terms and
conditions as may be specified by the Committee:

i. Exercise Price. The Exercise Price per Share subject to an Option shall be
determined by the Committee and set forth in the Award Agreement but shall be no
less than the higher of (A) 100% of the Fair Market Value per Share and (B) the
Nominal Value of the Shares or such higher price as required by Irish law on the
date of grant, and if the Option is intended to be an Incentive Stock Option,
the Exercise Price shall comply with Section 7(a)(iv)(A); provided, however, if
an Option is granted pursuant to a sub-plan adopted by the Committee to non-U.S.
taxpayer employees outside of the U.S., the Committee may establish an exercise
price that complies with the requirements of local tax law as long as such price
is not less than Nominal Value of the Share or such higher price required by
Irish law.

ii. Time and Conditions of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part; provided that the
term of any Option granted under the Plan shall not exceed ten years. The
Committee shall also determine the performance or other conditions, if any, that
must be satisfied before all or part of an Option may be exercised.

iii. Payment of Exercise Price. The Committee shall determine the methods by
which the Exercise Price of an Option and applicable withholding of Tax-Related
Items (as further set forth in Section 16 hereof) may be paid and the form of
payment, as shall be set forth in the Participant’s Award Agreement, including,
without limitation: (a) cash or check, (b) surrender of Shares or delivery of a
properly executed form of attestation of ownership of Shares as the Committee
may require (including withholding of Shares otherwise deliverable upon exercise
or payment of the Award) which have a Fair Market Value on the date of surrender
or attestation equal to the aggregate Exercise Price of the Shares as to which
the Award shall be exercised, (c) promissory note bearing interest at no less
than such rate as shall then preclude the imputation of interest under the
Code), (d) other property acceptable to the

 

11



--------------------------------------------------------------------------------

Committee (including through the delivery of a notice that the Participant has
placed a market sell order with a broker with respect to Shares then issuable
upon exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale of Shares to the Company in
satisfaction of the Exercise Price and applicable withholding of Tax-Related
Items; provided that payment of such proceeds is then made to the Company upon
settlement of such sale), (e) by a “net exercise” arrangement pursuant to which
the number of Shares issuable upon exercise of the Option shall be reduced by
the largest whole number of Shares having an aggregate Fair Market Value that
does not exceed the aggregate Exercise Price (plus Tax-Related Items
withholdings, if applicable) and any remaining balance of the aggregate Exercise
Price (and/or applicable Tax-Related Items withholdings) not satisfied by such
reduction in the number of whole Shares to be issued shall be paid by
Participant in cash or other form of payment approved by the Committee. The
Committee shall also determine the methods by which Shares shall be delivered or
deemed to be delivered to Participants. Notwithstanding any other provision of
the Plan to the contrary, no Participant who is a Director or an “executive
officer” of the Company within the meaning of Section 13(k) of the Exchange Act
shall be permitted to pay the Exercise Price of an Option, or continue any
extension of credit with respect to the Exercise Price of an Option with a loan
from the Company or a loan arranged by the Company in violation of Section 13(k)
of the Exchange Act.

iv. Incentive Stock Options. Incentive Stock Options shall be granted only to
Employees of the Company or any Subsidiary or any Parent and the terms of any
ISOs granted pursuant to the Plan, in addition to the requirements of Section 7
hereof, must comply with the provisions of this Section 7(a)(iv).

A. Exercise Price. An ISO shall be granted at an Exercise Price that is not less
than 100% of Fair Market Value of a Share on the date of grant. An ISO may be
granted to any Employee who, at the date of grant, owns shares possessing more
than ten percent of the total combined voting power of all classes of shares of
the Company only if such Option is granted at an Exercise Price that is not less
than 110% of Fair Market Value of a Share on the date of grant and the Option is
exercisable for no more than five years from the date of grant.

B. Expiration. Subject to Section 7(a)(iv)(A), an ISO shall expire and may not
be exercised to any extent by anyone after the first to occur of the following
events:

1. Ten years from the date it is granted, unless an earlier time is set in the
Award Agreement;

2. Three months after the Participant’s Termination of Service as an Employee;
and

3. One year after the date of the Participant’s Termination of Service on
account of Permanent Disability or death. Upon the Participant’s Permanent
Disability or death, any ISOs exercisable at the Participant’s Permanent
Disability or death may be exercised by the Participant’s legal representative
or representatives, by the person or persons entitled to do so pursuant to the
Participant’s last will and testament, or, if the Participant fails to make
testamentary disposition of such ISO or dies intestate, by the person or persons
entitled to receive the ISO pursuant to the applicable laws of intestacy.

C. Dollar Limitation. The aggregate Fair Market Value (determined as of the time
the Option is granted) of all Shares with respect to which ISOs are first
exercisable by a Participant in any calendar year may not exceed (U.S.)$100,000
or such other limitation as imposed by Section 422(d) of the Code, or any
successor provision. To the extent that ISOs are first exercisable by a
Participant in excess of such limitation, the excess shall be considered a
non-qualified share Option.

D. Notice of Disposition. The Participant shall give the Company prompt notice
of any disposition of Shares acquired by exercise of an ISO within (i) two years
from the date of grant of such ISO or (ii) one year after the issue or transfer
of such Shares to the Participant.

E. Right to Exercise. During a Participant’s lifetime, an ISO may be exercised
only by the Participant.

 

12



--------------------------------------------------------------------------------

F. Failure to Meet Requirements. Any Option (or portion thereof) purported to be
an ISO, which, for any reason, fails to meet the requirements of Section 422 of
the Code shall be considered a non-qualified share Option.

v. Substitution of SARs. The Committee may provide in the Award Agreement
evidencing the grant of an Option that the Committee, in its sole discretion,
shall have the right to substitute a SAR for such Option at any time prior to or
upon exercise of such Option; provided, that such substitution complies with
Section 14 of this Plan and that the SAR shall be exercisable with respect to
the same number of Shares for which such substituted Option would have been
exercisable.

vi. Vesting and Exercisability. Except for Substitute Awards and in certain
situations, including, without limitation the Termination of Service of the
Participant, Options that vest based on the Participant’s continued employment
with the Company, a Subsidiary or a Designated Associate Company (i.e.,
time-based Options) shall have a vesting period of not less than three (3) years
from date of grant (but permitting pro-rata vesting over such time), provided,
however; such vesting restrictions shall not be applicable to grants of Options,
not in excess of 5% of the number of Shares available for Awards under
Section 5(a). Options that vest based on attainment of performance conditions
shall have a minimum vesting period of one (1) year.

(b) Restricted Shares. The Committee is authorized to make awards of Restricted
Shares to any Eligible Individual selected by the Committee in such amounts and
subject to such terms and conditions as determined by the Committee. Unless
otherwise provided in the Award Agreement, beginning on the date of grant of the
Restricted Share Award and subject to execution of the Award Agreement, the
Participant shall become a shareholder of the Company with respect to all Shares
subject to the Restricted Share Awards and shall have all of the rights of a
shareholder, including the right to vote such Shares and the right to receive
distributions made with respect to such Shares.

i. Purchase Price. At the time of the grant of Restricted Shares, the Committee
shall determine the price, if any, to be paid by the Participant for each Share
subject to the Restricted Shares Award. The price to be paid by the Participant
for each Share subject to the Restricted Shares shall not be less than the
Nominal Value of a Share (or such higher amount required by applicable Irish
law). The purchase price of Shares acquired pursuant to Restricted Shares Award
shall be paid by a non-Irish incorporated Subsidiary on behalf of the
Participant designated by the Committee or by the Participant through one or
more of the following methods (a) in cash or (b) in any other form of legal
consideration that may be acceptable to the Committee in its sole discretion and
in compliance with applicable Irish law.

ii. Issuance, Vesting and Restrictions. Restricted Shares may or may not be
subject to vesting, and shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, without
limitation, limitations on the right to vote Restricted Shares or the right to
receive dividends on the Restricted Shares). The vesting, if any, and any
restrictions may occur or lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter. Except
for Substitute Awards and in certain limited situations, including, without
limitation the Termination of Service of the Participant, Restricted Share
Awards that vest based on the Participant’s continued employment with the
Company, a Subsidiary or a Designated Associate Company (i.e., time-based
Restricted Shares) shall have a vesting period of not less than three (3) years
from date of grant (but permitting pro-rata vesting over such time). Restricted
Share Awards that vest based on attainment of performance conditions shall have
a minimum vesting period of one (1) year.

iii. Forfeiture. Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon Termination of Service during the
applicable restriction period, Restricted Shares that are at that time subject
to restrictions shall be forfeited; provided, however, that the Committee may
(a) provide in any Award Agreement that restrictions or forfeiture conditions
relating to Restricted Shares will be waived in whole or in part in the event of
Terminations of Service resulting from specified causes, and (b) in other cases
waive in whole or in part restrictions or forfeiture conditions relating to
Restricted Shares.

 

13



--------------------------------------------------------------------------------

iv. Restrictive Legend. Restricted Shares granted pursuant to the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing shares of Restricted Shares are issued in the name of the
Participant, certificates must bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Shares, and
the Company may, at its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse.

(c) Share Appreciation Rights. The Committee is authorized to grant Share
Appreciation Rights, or SARs, to Eligible Individuals on the following terms and
conditions and such additional terms and conditions as may be specified by the
Committee:

i. Exercise Price. The Exercise Price per Share subject to a SAR shall be
determined by the Committee and set forth in the Award Agreement but shall be no
less than the higher of (A) 100% of the Fair Market Value per Share and (B) the
Nominal Value of the Shares or such higher price as required by Irish law on the
date of grant.

ii. Time and Conditions of Exercise. The Committee shall determine the time or
times at which a SAR may be exercised in whole or in part; provided that the
term of any SAR granted under the Plan shall not exceed ten years. The Committee
shall also determine the performance or other conditions, if any, that must be
satisfied before all or part of a SAR may be exercised.

iii. Payment and Limitations on Exercise.

A. A SAR shall entitle the Participant (or other person entitled to exercise the
SAR pursuant to the Plan) to exercise all or a specified portion of the SAR (to
the extent then exercisable pursuant to its terms) and to receive from the
Company an amount equal to the product of (i) the excess of (A) the Fair Market
Value of the Shares on the date the SAR is exercised over (B) the Exercise Price
of the SAR and (ii) the number of Shares with respect to which the SAR is
exercised, less applicable withholding of Tax-Related Items (as further set
forth in Section 16), subject to any limitations the Committee may impose.

B. Payment of the amounts determined under Section 7(c)(iii) hereof shall be in
cash, in Shares (based on the Fair Market Value of the Shares as of the date the
SAR is exercised) or a combination of both, as determined by the Committee and
set forth in the Award Agreement.

(d) Restricted Share Units. The Committee is authorized to award Restricted
Share Units to any Eligible Individual selected by the Committee in such amounts
and subject to such terms and conditions as determined by the Committee.

i. Vesting Conditions. A Participant receiving a Restricted Share Unit Award
shall not possess the rights of a shareholder of the Company with respect to
such grant until the Restricted Share Units become vested. The Committee shall
specify the date or dates on which the Restricted Share Units shall become fully
vested and nonforfeitable, and may specify such conditions to vesting as it
deems appropriate. The vesting conditions may be based on the passage of time
and/or the attainment of performance- based conditions.

ii. Purchase Price. At the time of the grant of Restricted Shares Units, the
Committee shall determine the price, if any, to be paid by the Participant for
each Share subject to the Restricted Shares Units. The price to be paid by the
Participant for each Share subject to the Restricted Shares Units Awards shall
not be less than the Nominal Value of a Share (or such higher amount required by
applicable Irish law). The purchase price of Shares acquired pursuant to the
Restricted Share Unit Award shall be paid by a non-Irish incorporated Subsidiary
on behalf of the Participant as designated by the Committee or by the
Participant through one or more of the following methods (a) in cash or (b) in
any other form of legal consideration that may be acceptable to the Committee in
its sole discretion and in compliance with applicable Irish law.

 

14



--------------------------------------------------------------------------------

iii. Form and Time of Settlement. The Committee shall specify the settlement
date applicable to each grant of Restricted Share Units which shall be no
earlier than the vesting date, or it may be deferred to any later date, subject
to compliance with Section 409A of the Code in the case of Restricted Share
Units granted to a U.S. Taxpayer, as applicable. On the settlement date, subject
to satisfaction of applicable Tax-Related Items withholding (as further set
forth in Section 16), the Company shall issue or transfer to the Participant one
Share for each Restricted Share Unit scheduled to be paid out on such date and
not previously forfeited. Alternatively, settlement of a Restricted Share Unit
may be made in cash (in an amount reflecting the Fair Market Value of Shares
that would have been issued) or any combination of cash and Shares, as
determined by the Committee, in its sole discretion, in either case less
applicable withholding of Tax-Related Items (as further set forth in
Section 16). Until a Restricted Share Unit is settled, the number of Restricted
Share Units shall be subject to adjustment pursuant to Section 12.

iv. General Creditors. A Participant who has been granted Restricted Share Units
shall have no rights other than those of a general unsecured creditor of the
Company. Restricted Share Units represent an unfunded and unsecured obligation
of the Company, subject to the terms and conditions of the applicable Award
Agreement evidencing the grant of the Restricted Share Units.

v. Vesting. Except for Substitute Awards and in certain limited situations,
including, without limitation the Termination of Service of the Participant,
Restricted Share Units that vest based on the Participant’s continued employment
with the Company, a Subsidiary or a Designated Associate Company (i.e.,
time-based Restricted Share Units) shall have a vesting period of not less than
three (3) years from date of grant (but permitting pro-rata vesting over such
time)provided, however; such vesting restrictions shall not be applicable to
Restricted Share Unit Awards, not in excess of 5% of the number of Shares
available for Awards under Section 5(a). Restricted Share Units that vest based
on the attainment of performance conditions shall have a minimum vesting period
of one (1) year.

(e) Other Share-Based Awards. The Committee may make other Awards under the Plan
pursuant to which Ordinary Shares or other equity securities of the Company are
or may in the future be acquired, or Awards denominated in Share units,
including units valued using measures other than Fair Market Value. Share-Based
Awards may be granted with or without consideration from the Participant,
provided that the Award may not be granted with a purchase price less than the
Nominal Value per Share subject to the Share-Based Award. Should Ordinary Shares
be issued on the vesting of a Share-Based Award in circumstances where they are
not otherwise fully paid up, the Committee may require the Participant to pay
the aggregate Nominal Value of such Ordinary Shares on the basis that such
Ordinary Shares shall then be allotted as fully paid to the Participant.

(f) Entitlement to Dividend Equivalent Rights. Subject to complying with
Section 409A of the Code and the provisions of the Plan, including, without
limitation Section 12, and any Award Agreement, the recipient of a Full-Value
Award may, if so determined by the Committee, be entitled to receive, currently
or on a deferred basis, a Dividend Equivalent Right, cash, Shares or other
property with respect to the number of Shares covered by the Award, as
determined by the Committee, in its sole discretion. The right of U.S. Taxpayers
to receive Dividend Equivalent Rights or other dividends or payments shall be
treated as a separate Award and such Dividend Equivalent Rights or other
dividends or payments for such U.S. Taxpayers, if any, shall be credited to a
notional account maintained by the Company or paid, as of the dividend payment
dates during the period between the date of grant and the date the Award is
exercised, vested, expired, credited or paid, as applicable and shall be subject
to such limitations as may be determined by the Committee. If the Award is a
performance-based Award, the Dividend Equivalent Rights will be subject to the
same performance conditions of the Award and the Participant shall not be
entitled to such Dividend Equivalent Rights unless the performance conditions of
the Award have been met. The Committee may provide that such amounts and
Dividend Equivalent Rights (if any) shall be deemed to have been reinvested in
additional Shares or otherwise reinvested and may provide that such amounts and
Dividend Equivalent Rights are subject to the same vesting conditions as the
underlying Award.

 

8. PERFORMANCE-BASED AWARDS FOR COVERED EMPLOYEES

(a) Purpose. The purpose of this Section 8 is to provide the Committee the
ability to qualify Awards other than

 

15



--------------------------------------------------------------------------------

Options and SARs and that are granted pursuant to Section 7 hereof as Qualified
Performance-Based Compensation. If the Committee, in its discretion, decides to
grant a Performance-Based Award to a Covered Employee, the provisions of this
Section 8 shall control over any contrary provision contained in Section 7;
provided, however, that the Committee may in its discretion grant Awards to
Covered Employees that are based on Performance Criteria or Performance Goals
but that do not satisfy the requirements of this Section 8.

(b) Applicability. This Section 8 shall apply only to those Covered Employees
selected by the Committee to receive Performance-Based Awards that are intended
to qualify as Qualified Performance-Based Compensation. The designation of a
Covered Employee as a Participant for a Performance Period shall not in any
manner entitle the Participant to receive an Award for the period. Moreover,
designation of a Covered Employee as a Participant for a particular Performance
Period shall not require designation of such Covered Employee as a Participant
in any subsequent Performance Period and designation of one Covered Employee as
a Participant shall not require designation of any other Covered Employees as a
Participant in such period or in any other period.

(c) Procedures with Respect to Performance-Based Awards. To the extent necessary
to comply with the Qualified Performance-Based Compensation requirements of
Section 162(m)(4)(C) of the Code, with respect to any Award granted under
Section 8 which may be granted to one or more Covered Employees, no later than
ninety (90) days following the commencement of any fiscal year in question or
any other designated fiscal period or period of service (or such other time as
may be required or permitted by Section 162(m) of the Code), the Committee
shall, in writing, (a) designate one or more Covered Employees, (b) select the
Performance Criteria applicable to the Performance Period, (c) establish the
Performance Goals, and amounts of such Awards, as applicable, which may be
earned for such Performance Period, (d) the levels of attainment for the
Performance Goals (if applicable) and the percentage of amounts of such Awards
which may be earned for such Performance Period based on the levels of
attainment; and (e) specify the relationship between Performance Criteria and
the Performance Goals and the amounts of such Awards, as applicable, to be
earned by each Covered Employee for such Performance Period. Following the
completion of each Performance Period, the Committee shall certify in writing
whether the applicable Performance Goals and the applicable level of attainment
(if applicable) have been achieved for such Performance Period. In determining
the amount earned by a Covered Employee, the Committee shall have the right to
reduce or eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the
Performance Period. A Participant shall be eligible to receive payment pursuant
to a Performance-Based Award for a Performance Period only if the Performance
Goals for such period are achieved, subject to any additional service
requirements.

(d) Additional Limitations. Notwithstanding any other provision of the Plan, any
Award which is granted to a Covered Employee shall be subject to any additional
limitations set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as Qualified Performance-Based Compensation
as described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.

 

9. GRANTS TO NON-EMPLOYEE DIRECTORS

(a) Eligibility. From time to time, the Committee will determine the forms and
amounts of Awards for Non-Employee Directors. Such Awards may take the following
forms: Options, SARs, Restricted Shares, Restricted Share Units,
Performance-Based Awards or any other right or benefit, including any other
Share-Based Award pursuant to the Plan in the Committee’s sole discretion;
provided, however, that in no event shall the Exercise Price or purchase price
of any Award be less than the Nominal Value of the Shares. Awards subject to
this Section 9 shall be granted only to Non-Employee Directors. In no event,
however, may any Non-Employee Director be granted any Awards under this
Section 9 if such Award is (a) prohibited, or (b) restricted (either absolutely
or subject to various securities requirements, whether legal or administrative,
being complied with), in the jurisdiction in which such Non-Employee Director is
resident under the relevant securities laws of that jurisdiction.

 

16



--------------------------------------------------------------------------------

(b) Vesting and Exercisability. Each Award will vest and/or become exercisable
according to the terms set forth by the Committee in the applicable Award
Agreement. Upon a Termination of Service, the Non-Employee Director may exercise
his or her Options, if any only to the extent that such Awards would have vested
and/or the Options would have been exercisable upon the Termination Date for
such period as set forth in the Award Agreement.

 

10. FORFEITURE OR CLAWBACK OF AWARDS

(a) Notwithstanding anything to the contrary contained herein, an Award
Agreement may provide that the Award shall be forfeited or canceled if the
Participant, without the consent of the Company, while employed by any member of
the Willis Group or, if applicable, a Designated Associate Company or after
Termination of Service, establishes a relationship with a competitor of any
member of the Willis Group or, if applicable, a Designated Associate Company or
engages in activity that is in conflict with or adverse to the interest of any
member of the Willis Group or, if applicable, a Designated Associate Company
(including conduct contributing to financial restatements, material
noncompliance in the financial reports requirements or irregularities), as
determined by the Committee in its sole discretion. The Committee may provide in
an Award Agreement that if within the time period specified in the Awards
Agreement the Participant establishes a relationship with a competitor or
engages in an activity referred to in the preceding sentence, the Participant
will forfeit any gain realized on the vesting or exercise of the Award and must
repay such gain to the Company.

(b) Notwithstanding Section 10(a), any Award Agreement evidencing Awards to an
Eligible Individual shall provide for repayment on forfeiture as may be required
to comply with the requirement of the U.S. Securities and Exchange Commission or
any applicable securities law, including the requirements of the U.S. Dodd-Frank
Wall Street Reform and Consumer Protection Act, or any securities exchange on
which the Shares are listed or traded, as may be in effect from time to time.

 

11. TRANSFERS AND LEAVES OF ABSENCE

For purposes of the Plan, unless the Committee determines otherwise: (a) a
transfer of a Participant’s employment without an intervening period of
separation among a member of the Willis Group and any Subsidiary or any
Designated Associate Company shall not be deemed a Termination of Service,
subject to Section 409A of the Code in the case of an Award subject to
Section 409A of the Code that is granted to a U.S. Taxpayer and (b) a
Participant who is granted in writing a leave of absence shall be deemed to have
remained in the employ of any member of the Willis Group or Designated Associate
Company during such leave of absence, provided that such leave is for a period
of not more than ninety (90) days, unless reemployment upon the expiration of
such leave is guaranteed by contract or statute or unless provided otherwise
pursuant to formal policy adopted from time to time by the Company and issued
and promulgated to Employees in writing. In the case of any Employee on an
approved leave of absence, the Committee may make such provisions respecting
suspension of vesting of the Award while on leave from the employ of the Willis
Group or a Designated Associate Company as it may deem appropriate, except that
in no event may an Option be exercised after the expiration of the term set
forth in the applicable Award Agreement. For purposes of Incentive Stock
Options, no leave of absence may exceed three (3) months, unless reemployment
upon expiration of such leave is guaranteed by statute or has been agreed to by
contract or in a written policy of the Company which provides for a right of
reemployment following the leave of absence.

 

12. ADJUSTMENTS

In the event of any change in the Ordinary Share capital of the Company by
reason of a share split, spin-off, share or extraordinary cash dividend, share
combination or reclassification, recapitalization or merger, Change of Control,
or similar event, the Committee shall substitute or adjust proportionately, in
its sole discretion, (a) the aggregate number and kind of shares that may be
issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 5); (b) the number and kind of shares (or other
securities or property) subject to outstanding Awards; (c) the terms and
conditions of any outstanding Awards (including, without limitation, any

 

17



--------------------------------------------------------------------------------

applicable performance targets or criteria with respect thereto); and (d) the
Exercise Price or purchase price per Share for any outstanding Awards under the
Plan. Any adjustment affecting an Award intended as Qualified Performance-Based
Compensation shall be made consistent with the requirements of Section 162(m) of
the Code. Any adjustment affecting an Award that is subject to Section 409A of
the Code shall be made consistent with the requirements of Section 409A. An
adjustment under this provision may have the effect of reducing the price at
which Ordinary Shares may be acquired to less than their Nominal Value (the
“Shortfall”), but only if and to the extent that the Committee shall be
authorized to capitalize from the reserves of the Company a sum equal to the
Shortfall and to apply that sum in paying up that amount on the Ordinary Shares.

 

13. CHANGE OF CONTROL OR SIMILAR EVENT

(a) With the exception of any Qualified Performance-Based Compensation, in its
absolute discretion, and on such terms and conditions as it deems appropriate
coincident with or after the grant of an Award, the Committee may provide that,
in the event of a Change of Control in which the successor company assumes or
substitutes an award for a Share Option, Restricted Share Award, SAR, Restricted
Share Unit Award or other Share-Based Award, if a Participant’s employment with
such successor company (or a subsidiary thereof) terminates within 24 months
following such Change of Control (or such other period set forth in the Award
Agreement, including prior thereto if applicable) and under the circumstances
specified in the Award Agreement: (i) Share Options or SARs outstanding as of
the date of such Termination of Services will immediately vest, become fully
exercisable, and may thereafter be exercised for 24 months (or the period of
time set forth in the Award Agreement), but in no event following the expiration
of the term of the Award (ii) restrictions and deferral limitations on
Restricted Share Awards and Restricted Share Units Awards shall lapse and the
Restricted Shares and Restricted Share Units shall become free of all
restrictions and limitations and become fully vested, subject to compliance with
Section 409A of the Code and (iii) the restrictions and deferral limitations and
other conditions applicable to any other Share-Based Awards or any other Awards
shall lapse, and such other Share-Based Awards or such other Awards shall become
free of all restrictions, limitations or conditions and become fully vested and
transferable. For the purposes of this Section 13, an Award shall be considered
assumed or substituted for if following the Change of Control the Award confers
the right to purchase or receive, for each Share subject to the Award
immediately prior to the Change of Control, the consideration (whether Shares,
cash or other securities or property) received in the transaction constituting a
Change of Control by holders of Shares for each Share held on the effective date
of such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares); provided, however, that if such consideration received in the
transaction constituting a Change of Control is not solely ordinary shares or
common stock of the successor company, the Committee may, with the consent of
the successor company, provide that the consideration to be received upon the
exercise or vesting of an Award for each Share subject thereto, will be solely
ordinary shares or common stock of the successor company substantially equal in
Fair Market Value to the per Share consideration received by holders of Shares
in the transaction constituting a Change in Control. The determination of such
substantial equality of value of consideration shall be made by the Committee in
its sole discretion and its determination shall be conclusive and binding.

(b) With the exception of any Qualified Performance-Based Compensation, in its
absolute discretion, and on such terms and conditions as it deems appropriate
coincident with or after the grant of an Award, the Committee may provide that,
in the event of a Change of Control in which the successor company does not
assume or substitute an Award: (i) those Share Options or SARs outstanding as of
the date of the Change of Control shall immediately vest and become fully
exercisable immediately prior to the Change in Control (ii) restrictions and
deferral limitations on Restricted Shares and Restricted Shares Units shall
lapse and the Restricted Shares and Restricted Shares Units shall become free of
all restrictions and limitations and become fully vested immediately prior to
the Change of Control, subject to compliance with Section 409A of the Code and
(iii) the restrictions and deferral limitations and other conditions applicable
to any other Share-Based Awards or any other Awards shall lapse, and such other
Share-Based Awards or such other Awards, shall become free of all restrictions,
limitations or conditions and become fully vested and transferable, subject to
compliance with Section 409A of the Code.

 

18



--------------------------------------------------------------------------------

(c) With the exception of any Qualified Performance-Based Compensation, in its
absolute discretion, and on such terms and conditions as it deems appropriate
coincident with or after the grant of an Award, the Committee may provide that,
upon the occurrence of a Change of Control, each Option or SAR outstanding shall
terminate within a specified number of days after notice to the Participant,
and/or that each Participant shall receive, with respect to each Share subject
to such Option or SAR an amount equal to the excess of the Fair Market Value of
such Share immediately prior to the occurrence of such Change of Control over
the Exercise Price per Share of such Option or SAR; such amount to be payable in
cash, in one or more kinds of shares or property (including the shares or
property, if any, payable in the transaction) or in a combination thereof, as
the Committee, in its discretion, shall determine, subject to any notice period
set forth in any sub-plan to the Plan to comply with local law.

 

14. AMENDMENT AND TERMINATION

The Committee shall have the authority to amend or modify the terms and
conditions of, or suspend or cancel any outstanding Award consistent with the
Plan. The Committee may amend, suspend or terminate the Plan at any time,
provided, however, that the Committee shall not, without the approval of the
shareholders of the Company, amend the Plan in any manner that requires such
shareholder approval under the New York Stock Exchange or other securities
exchange listing requirements then applicable to the Company including, other
than pursuant to Section 12, (i) increasing the benefits accrued to
Participants, (ii) increasing the number of Shares which may be issued under the
Plan, (iii) modifying the requirements for participation in the Plan to allow
additional individuals to participate, or (iv) except in connection with an
adjustment or Change of Control as set forth in Sections 12 and 13, amending an
Option or SAR to reduce the Exercise Price to below the Fair Market Value of the
Shares on the original date of grant or canceling, substituting, exchanging,
buying out or surrendering Options or SARs in exchange for cash, or other Awards
or for Options or SARs with an Exercise Price below the Fair Market Value of the
Shares on the original date of grant. Further, the repricing, replacement,
exchange or substitution of any previously granted Option or SAR, through the
lowering of the Exercise Price of such Award shall be prohibited unless the
shareholders of the Company first approve such repricing, replacement, exchange
or substitution. No underwater Option or SAR may be cancelled in exchange for,
or in connection with the payment of a cash amount or grant of a new Award
without shareholder approval. The Committee has complete and exclusive power and
authority to amend or modify the Plan (or any component thereof) in any or all
other respects whatsoever.

 

15. FOREIGN AWARDS AND RIGHTS

Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in countries in which the Willis Group and its Designated
Associate Companies operate or have Eligible Individuals, the Committee, in its
sole discretion, shall have the power and authority to (i) modify the terms and
conditions of any Award granted to Eligible Individuals to comply with
applicable laws of jurisdictions where Eligible Individuals reside;
(ii) establish sub-plans and determine the Exercise Price, exercise procedures
and other terms and procedures and rules, to the extent such actions may be
necessary or advisable, including adoption of rules, procedures or sub-plans
applicable to particular Subsidiaries, Designated Associate Companies or
Participants residing in particular locations; provided, however, that no such
sub-plans and/or modifications shall increase the share limitations contained in
Section 5 hereof or otherwise require shareholder approval; and (iii) take any
action, before or after an Award is made, that it deems advisable to obtain
approval or comply with any necessary local governmental regulatory exemptions
or approvals. Without limiting the generality of the foregoing, the Committee is
specifically authorized to adopt rules, procedures and sub-plans with provisions
that limit or modify rights on eligibility to receive an Award under the Plan or
on Termination of Service, available methods of exercise or settlement of an
Award, payment of Tax-Related Items, the shifting of employer tax liability to
the Participant, the withholding procedures and handling of any Share
certificates or other indicia of ownership which may vary with local
requirements. The Committee may also adopt sub-plans to the Plan intended to
allow the Company to grant tax-qualified Awards in a particular jurisdiction
and, as part of such sub-plan, may modify the Change of Control and Adjustments
provisions of the Plan to the extent necessary to comply the tax requirements of
the jurisdiction. Notwithstanding the foregoing, the Committee may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Securities Act, Exchange Act, the Code, any securities law.

 

19



--------------------------------------------------------------------------------

16. WITHHOLDING TAXES

Any member of the Willis Group or a Designated Associate Company shall have the
authority and right to deduct or withhold or require a Participant to remit to
the Company, any member of the Willis Group or a Designated Associate Company,
an amount sufficient to satisfy Tax-Related Items with respect to any taxable
event concerning a Participant arising as a result of the Plan or to take such
other action as may be necessary in the opinion of the Company, a Subsidiary or
a Designated Associate Company, as appropriate, to satisfy withholding
obligations for the payment of Tax-Related Items, including but not limited to
(i) withholding from the Participant’s wages or other cash compensation;
(ii) withholding from the proceeds for the sale of Shares underlying the Award
either through a voluntary sale or a mandatory sale arranged by the Company on
the Participant’s behalf; or (iii) in the Committee’s sole discretion and in
satisfaction of the foregoing requirement withhold Shares otherwise issuable
under an Award (or allow the return of Shares) having a Fair Market Value equal
to the sums required to be withheld. To avoid negative accounting treatment, the
number of Shares which may be withheld with respect to the issuance, vesting,
exercise or payment of any Award or which may be repurchased from the
Participant of such Award in order to satisfy the Participant’s Tax-Related
Items liabilities with respect to the issuance, vesting, exercise or payment of
the Award may be limited to the number of Shares which have a Fair Market Value
on the date of withholding or repurchase equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates or other applicable
minimum withholding rates. No Shares shall be delivered hereunder to any
Participant or other person until the Participant or such other person has made
arrangements acceptable to the Company for the satisfaction of the Tax-Related
Items withholdings obligations with respect to any taxable event concerning the
Participant or such other person arising as a result of the Plan.

 

17. COMPLIANCE WITH SECTION 409A OF THE CODE FOR U.S. TAX PAYERS

(a) The Plan and all Awards made hereunder shall be interpreted, construed and
operated to reflect the intent of the Company that all aspects of the Plan and
the Awards shall be interpreted either to be exempt from the provisions of
Section 409A of the Code or, to the extent subject to Section 409A of the Code,
comply with Section 409A of the Code and any regulations and other guidance
thereunder. This Plan may be amended at any time, without the consent of any
party, to avoid the application of Section 409A of the Code in a particular
circumstance or that is necessary or desirable to satisfy any of the
requirements under Section 409A of the Code, but the Company shall not be under
any obligation to make any such amendment.

(b) Anything in this Plan to the contrary notwithstanding, if an Award
constitutes an item of deferred compensation under Section 409A of the Code and
becomes payable by reason of a Participant’s Termination of Service shall not be
made to the Participant unless the Participant’s Termination of Service
constitutes a “separation from service” (within the meaning of Section 409A of
the Code and any the regulations or other guidance thereunder). In addition, no
such payment or distribution shall be made to the Participant prior to the
earlier of (a) the expiration of the six-month period measured from the date of
the Participant’s separation from service or (b) the date of the Participant’s
death, if the Participant is deemed at the time of such separation from service
to be a “specified employee” (within the meaning of Section 409A of the Code and
any the regulations or other guidance thereunder) and to the extent such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Section 409A of the Code and any the regulations or other guidance
thereunder. Except as provided in an Award Agreement, all payments which had
been delayed pursuant to the immediately preceding sentence shall be paid to the
Participant in a lump sum upon expiration of such six-month period (or, if
earlier, upon the Participant’s death).

 

18. GOVERNING LAW

The Plan shall be governed by the laws of Ireland, without regard to its
conflicts of laws.

 

20



--------------------------------------------------------------------------------

19. EFFECTIVE DATE AND EXPIRATION DATE

(a) Effective Date. The Plan became effective as of the date of the original
approval of the Plan by a majority of the shareholders of the Company (April 25,
2012).

(b) Expiration Date. The Plan shall terminate ten years after April 25, 2022,
subject to earlier termination by the Committee pursuant to Section 14. No
Awards shall be granted under the Plan after expiration of the Plan. Awards that
are outstanding as of the expiration of the Plan shall remain in force according
to the terms of the Plan and the applicable Award Agreement, except that no
Incentive Stock Option may be granted under the Plan after the earlier of the
tenth anniversary of (a) the date the Plan is adopted by the Board or (b) the
date the Plan is approved by the shareholders of the Company.

 

21